NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            MAY 04 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

YU LE WANG and LIANG CHEN,                       No. 07-72018

              Petitioners,                       Agency Nos.         A079-630-000
                                                                     A079-629-999
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 2, 2011**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Petitioners Yu Le Wang and Liang Chen, natives and citizens of China, seek

review of the BIA’s decision dismissing their appeal of the IJ’s denial of their

motion to reopen their removal proceedings. We review for abuse of discretion the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           -2-

BIA’s denial of a motion to reopen. Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir.

2003). We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

I.    Lack of Notice

      The BIA did not abuse its discretion in declining to reopen the proceedings

on the basis of lack of notice. The notice sent to the most recent address provided

by petitioner was sufficient to satisfy the notice requirements of 8 U.S.C. §

1229(a)(2)(A). See Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009).

II.   Ineffective Assistance of Counsel

      The BIA did not abuse its discretion when it held that petitioners failed to

make a case for reopening their proceedings based on ineffective assistance of

counsel. Petitioners did not demonstrate that they were prejudiced by counsel’s

actions. They did not comply with the requirements in Matter of Lozada, 19 I. &

N. Dec. 637 (BIA 1988), or demonstrate “clear and obvious” ineffectiveness that

would justify an exception from those requirements. See Castillo-Perez v. INS,

212 F.3d 518, 525-26 (9th Cir. 2000); see also Lo, 341 F.3d at 937. Because

petitioners failed to establish ineffective assistance of counsel, tolling of the

deadline for filing a motion to reopen was not warranted. See Iturribarria v. INS,

321 F.3d 889, 897-98 (9th Cir. 2003).

      The petition for review is DENIED.